DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 03/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3. 	This communication is in response to the amendment filed on 03/31/2021. The Examiner has acknowledged the amended Claims 1, 4-6, 12, 16 and 17. Claims 2-3, 13 and 18 have been cancelled. Claims 1, 4-12, 14-17 and 19-20 are pending.

Response to Arguments
4.	Applicant's Arguments (Remarks) filed 03/31/2021 have been fully considered. 
5.	The rejection of the Claims 2-11, 13, 16 and 18 under 35 USC 112(b) has been withdrawn in view of applicant’s persuasive arguments and/or clarification, cancellation of the claims and the amended corrections. 
withdrawn in view of applicant’s amendment, persuasive arguments based on the amendment and the updated search.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Mr. Donald Labriola,  (Reg. No. 64,774 ) on 05/05/2021. Claims 1, 12 and 17 are amended as follows.
In the claims:
1. (Currently amended) A computerized operating system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for garbage collection with integrated clearing of sensitive data, the method comprising: 
directing, by the processor, a garbage-collection component of the operating system to initiate a garbage-collection (GC) operation, 
where the garbage-collection component comprises: 

a sensitivity-monitoring module that automatically updates the set of data structures when the operating system determines that a data object accessible by the operating system has begun to store sensitive data, where the updating revises the set of data structures to identify that each instance of the accessible data object stores sensitive data, and 
a sensitivity-aware garbage-collector module that, during a GC operation: 
removes, from locations on non-transitory storage devices managed by the operating system, unneeded instances of data objects, where an instance is deemed to be unneeded if the instance is in use by neither the operating system nor by any application managed by the operating system, and 
S/N: 16/127,5032automatically sanitizes locations of any of the unneeded instances that are identified by the set of data structures as storing sensitive data, 
where the sanitizing a first location of a first unneeded instance comprises overwriting, by the processor, all data comprised by the first unneeded instance and stored at the first location, such that the overwritten data can no longer be accessed by the operating system, 

where the first instance is accessible by the operating system, 
where the first data object contains sensitive data and a first storage identifier that identifies a location at which the first instance is stored, 
where the first data structure is a tree structure, 
where a first node of a first branch of the tree structure contains the first object identifier and the first storage identifier, 
where each descendant node of the first node contains object and storage identifiers of an instance of an object that is referenced by the first data object, 
S/N: 16/127,5033where each ancestor node of the first node contains object and storage identifiers of an instance of an object that references the first data object, and 
where the sanitizing the first instance further comprises sanitizing, by the processor, all storage locations identified by any descendant node of the first node or by any ancestor node of the first node.

a computerized operating system directing a garbage-collection component of the operating system to initiate a garbage-collection (GC) operation, 
where the garbage-collection component comprises 
a set of data structures that each identify that a corresponding stored instance of a data object contains sensitive data, where a first data structure of the set of data structures comprises a first object identifier that identifies a first instance of a first data object that contains sensitive data, and a first storage identifier that identifies a location at which the first instance is stored, 
a sensitivity-monitoring module that automatically updates the set of data structures when the operating system determines that a data object accessible by the operating system has begun to store sensitive data, where the updating revises the set of data structures to identify that each instance of the accessible data object stores sensitive data, and 
a sensitivity-aware garbage-collector module that, during a GC operation: 
removes, from locations on non-transitory storage devices managed by the operating system, unneeded instances of data objects, where an instance is deemed to be unneeded if the instance is in use by neither the operating system nor by any application managed by the operating system, and 
data, 
where the sanitizing a first location of a first unneeded instance comprises overwriting, by the processor, all data comprised by the first unneeded instance and stored at the first location, such that the overwritten data can no longer be accessed by the operating system, 
where a first data structure of the set of data structures comprises a first object identifier of a first instance of a first data object, 
where the first instance is accessible by the operating system, 
where the first data object contains sensitive data and a first storage identifier that identifies a location at which the first instance is stored, 
where the first data structure is a tree structure, 
where a first node of a first branch of the tree structure contains the first object identifier and the first storage identifier, 
where each descendant node of the first node contains object and storage identifiers of an instance of an object that is referenced by the first data object, 

where the sanitizing the first instance further comprises sanitizing, by the processor, all storage locations identified by any descendant node of the first node or by any ancestor node of the first node.

17. (Currently amended) A computer program product, comprising a computer-readable hardware storage device having a computer-readable program code stored therein, the program code configured to be executed by a computer system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for garbage-collection with automatic clearing of sensitive data, the method comprising: 
a computerized operating system directing a garbage-collection component of the operating system to initiate a garbage-collection (GC) operation, 
where the garbage-collection component comprises 
a set of data structures that each identify that a corresponding stored instance of a data object contains sensitive data, where a first data structure of the set of data structures comprises a first object identifier that identifies a first instance of a first data object that 
a sensitivity-monitoring module that automatically updates the set of data structures when the operating system determines that a data object accessible by the operating system has begun to store sensitive data, where the updating revises the set of data structures to identify that each instance of the accessible data object stores sensitive data, and 
a sensitivity-aware garbage-collector module that, during a GC operation: 
removes, from locations on non-transitory storage devices managed by the operating system, unneeded instances of data objects, where an instance is deemed to be unneeded if the instance is in use by neither the operating system nor by any application managed by the operating system, and 
automatically sanitizes locations of any of the unneeded instances that are identified by the set of data structures as storing sensitive data,
where the sanitizing a first location of a first unneeded instance comprises overwriting, by the processor, all data comprised by the first unneeded instance and stored at the first location, such that the overwritten data can no longer be accessed by the operating system, 
where a first data structure of the set of data structures comprises a first object identifier of a first instance of a first data object, 
where the first instance is accessible by the operating system,

where the first data structure is a tree structure, 
where a first node of a first branch of the tree structure contains the first object identifier and the first storage identifier, 
where each descendant node of the first node contains object and storage identifiers of an instance of an object that is referenced by the first data object,
 where each ancestor node of the first node contains object and storage identifiers of an instance of an object that references the first data object, and 
where the sanitizing the first instance further comprises sanitizing, by the processor, all storage locations identified by any descendant node of the first node or by any ancestor node of the first node.

Reasons for Allowance

8.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Lin (US 2015/0324130 A1, hereinafter Lin), discloses that data on a storage device may be marked as sensitive data and this marked sensitive automatically destroyed (e.g., scrubbed) upon erasure (Lin: [Abstract]), the data may be files and/or folders in a file system and the files and/or folders may be marked as having sensitive data (Lin: ¶ [0004]), processor may be configured to perform the steps of receiving an instruction to delete data from a 
Another prior art of record, King et al. (US 2012/0066193 A1, hereinafter King), discloses computer-based methods and apparatuses, including computer program products, for garbage collection. A garbage collection data structure is provided for deleting unused data objects (King: [Abstract]), one or more unused data objects in a distributed system are deleted, including determining the one or more unused data objects based on the first data structure and the second data structure, and deleting the one or more unused data objects (King: ¶ [0010]), computing environment in which a plurality of nodes 102 are connected to one or more shared data storage systems (King: ¶ [0029]), nodes 102 can be coupled the to one or more data storage devices 106 via a storage area network (SAN) (King: ¶ [0030]), distributed garbage collection data structure further includes a second data structure that stores information about the graph, including object identifiers for data objects in the distributed system and the relationship among those data objects (King: ¶ [0026]), the references can be a graph ( e.g., a tree-like structure where the leaves of the graph represent data objects and each branch represents a reference between the two associated leaves of the branch) (King: ¶ [0036]), and the nodes 102 use the GC data structure 104 to keep track of the files being used in the distributed system 100. Once a file can no longer be accessed by the nodes 102, the garbage collection routine deletes the file from the data storage device 106 (King: ¶ [0045]).

where each descendant node of the first node contains object and storage identifiers of an instance of an object that is referenced by the first data object,
 where each ancestor node of the first node contains object and storage identifiers of an instance of an object that references the first data object, and 
where the sanitizing the first instance further comprises sanitizing, by the processor, all storage locations identified by any descendant node of the first node or by any ancestor node of the first node.

Therefore, with respect to independent Claims 1, 12 and 17, the closest prior art does not disclose at least the above limitations and the combination of features recited in the independent claims.

9.     Based on the updated search, the examiner’s amendment, applicant’s amendment and persuasive arguments, and the reasons described above, the prior art of record does not disclose, with respect to Claim(s) 1, 12 and 17, the features corresponding to those of Claim(s) 1, 12 and 17 in the respective context(s). Therefore, the independent Claim(s) 1, 12 and 17 are allowed.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        5-07-2021